Filed 7/29/14 P. v. Thornton CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D065701

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. PLV64547)

WILLIAM THORNTON,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Desiree

Bruce-Lyle, Judge. Affirmed.

         Beatrice C. Tillman, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance by Plaintiff and Respondent.

         William Thornton appeals from the decision of the trial court entered March 24,

2014, revoking and reinstating his parole after he had been arrested for making criminal

threats and possession of drugs without a prescription. Appellate counsel has filed a brief

pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende) and Anders v. California

(1967) 386 U.S. 738 (Anders) indicating she is unable to find any arguable issues for
reversal on appeal. Counsel requests this court to review the record for error as required

by Wende.

                     FACTS AND PROCEDURAL BACKGROUND

       Thornton was arrested on February 21, 2014 for making criminal threats (Pen.

Code, § 422), vandalism (Pen. Code, § 594, subd. (b)(1)), and possession of a controlled

substance without a prescription (Health & Saf. Code, § 11375, subd. (b)(2)).

       An evidentiary hearing was held on the alleged parole violation on March 24,

2014. Thornton was allowed to continue self-representation as he had done in a parole

revocation shortly before this one. The court revoked and reinstated parole subject to 180

days in jail, with credit for 61 days custody.

       Thornton filed his notice of appeal from this order on March 27, 2014.

       Thornton's arrest stems from a family disturbance on February 21, 2014, to which

law enforcement officers were called.

       The complaining witness, Shannon Stacey, told authorities that Thornton had

threatened her, including threats to kill her. He damaged her car.

       Thornton was searched and 34 nonnarcotic, antidepressant pills were found on his

person.

                                       DISCUSSION

       As we have previously noted, appellate counsel has filed a brief pursuant to

Wende, supra, 25 Cal. 3d 436, indicating she is unable to find any arguable issues for

reversal on appeal and asks this court to review the record for error as mandated by

Wende. As required by Anders, supra, 386 U.S. 738, counsel has set forth one possible,

but not arguable issue:
                                                 2
       Whether there is sufficient evidence to meet the prosecution's burden to prove the

parole violations by a preponderance of the evidence.

       Thornton has filed his own brief on appeal. Thornton's brief is somewhat

rambling, but does raise one possible issue which we have considered. That issue is

whether he should have been readmonished about self-representation when he appeared

for the revocation hearing in this instance. The record shows the court discussed self-

representation with him. The court discussed that he had been "in pro per" previously

because the public defender had been disqualified. The court determined that Thornton

continued to wish to represent himself.

       We have reviewed the entire record as mandated by Wende, supra, 25 Cal. 3d 436

and Anders, supra, 386 U.S. 738 and have not discovered any reasonably arguable issues

for reversal on appeal. Competent counsel has represented Thornton on this appeal.

                                     DISPOSITION

       The order revoking and reinstating parole is affirmed.




                                                                           HUFFMAN, J.

WE CONCUR:



             BENKE, Acting P. J.



                  McDONALD, J.


                                            3